UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7480



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BOBBY FORRESTER SPOONE, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-00-3378-6-13BG)


Submitted:   May 8, 2003                      Decided:   May 19, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby Forrester Spoone, Jr., Appellant Pro Se.  David Calhoun
Stephens, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Forrester Spoone, Jr., appeals the district court’s

orders    denying      his   motion    to       alter   or   amend    a    presentence

investigation report and denying his motion for reconsideration. We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.                     See United

States v. Spoone, No. CA-00-3378-6-13BG (D.S.C. Aug. 9, 2002; Oct.

18, 2002). We deny Spoone’s motion to consolidate this appeal with

case number 02-7827.          We dispense with oral argument because the

facts    and   legal    contentions     are       adequately    presented        in   the

materials      before   the    court   and        argument    would       not   aid   the

decisional process.




                                                                                AFFIRMED




                                            2